PER CURIAM.
Willie Scruggs appeals from the denial of his postconviction relief motion made pursuant to Florida Rule of Criminal Procedure 3.850. Scruggs asserts that his sentencing under the “Gort Act” as a violent career criminal should be remanded for resentencing, following the Supreme Court’s holding in State v. Thompson, 750 So.2d 643 (Fla.1999) that chapter 95-182, Laws of Florida (1995)(the “Gort Act”) was unconstitutional as violative of the single-subject rule contained in article III, section 6 of the Florida Constitution. The State agrees. Scruggs committed the offenses giving rise to the convictions on November 9, 1995, within the appropriate window period. See Trapp v. State, 760 So.2d 924 (Fla.2000)(applicable window for single-subject challenges is from October 1, 1995 through May 24, 1997). We affirm Scruggs’s convictions but reverse the order denying postconviction relief and remand the case for resentencing in accordance with the valid laws in effect at the time Scruggs committed the offenses. Thompson, 750 So.2d 643 (Fla.1999); Higgs v. State, 761 So.2d 1227 (Fla. 3d DCA 2000).